Case 8:19-cv-01944-GJH Document 91-6 Filed 12/20/19 Page 1 of 11




        Exhibit 6
         Case 8:19-cv-01944-GJH Document 91-6 Filed 12/20/19 Page 2 of 11




Agenda

                         USCIS Asylum Division Quarterly Meeting
                                   Monday, May 20, 2019
                                      Tomich Center
                               111 Massachusetts Avenue, NW
                                  Washington, D.C. 20001
                                     3 – 4:30 p.m. EST

     I. Welcome and Introductions

     II. Asylum Division Updates

         a. Regularly Provided Statistics (posted on uscis.gov)
            Affirmative Asylum Statistics (February 2019 – March 2019)
            Credible and Reasonable Fear Statistics and Nationality Reports (February 2019 – March
            2019)
            Unaccompanied Alien Children Statistics (October 2018 – March 2019)

            Please note that the Asylum Division has transitioned to a new case management system.
            Therefore, the format in which the data is presented during today’s engagement will serve as
            the new format in the future. Also, due to the transition, we are unable to provide updated
            NACARA statistics at this time.

         b. Due to ongoing litigation we did not include any Migrant Protection Protocols (MPP)-
            related questions on the agenda. We are not releasing any information beyond what’s
            publicly available.

     III. Statistics

         a. Please provide a breakdown of all credible fear interviews by port of entry vs. inland
            categories as the Asylum Division regularly reported prior to January 2018. If this data
            will not be provided, please explain why it is no longer available.

            Response: The Asylum Division is determining whether we can recreate these reports
            now that we have transitioned to a new case management system. Additionally, we
            defer to CBP and ICE regarding whether individuals are encountered between ports of
            entry or at a port of entry.

     IV. Scheduling of Asylum Interviews and Processing Times


                                           Page - 1 - of 10
Case 8:19-cv-01944-GJH Document 91-6 Filed 12/20/19 Page 3 of 11



a. Is the affirmative asylum backlog due to a staffing issue, a budget issue, a policy change,
   or all of these?

     Response: The Asylum Division continues to receive more cases and referrals than we
     have staff to complete. This has been the case, for the most part, for the last five years.

b. Does the Asylum Division have or plan to implement a division-wide policy to address
   asylum applications at the end of the backlog due to the LIFO policy shift?

     Response: The Asylum Division is fully focused on scheduling LIFO cases. We are
     currently able to schedule some backlog cases under LIFO, and as more resources
     become available we will be able to schedule more backlog cases. We are continually
     hiring and training new asylum officers as a means of addressing the backlog.

c. Does the Asylum Division have a division-wide policy on expediting urgent cases, such
   as those with medical issues or danger to derivatives in the home country?

     Response: Yes. Asylum office directors may consider, on a case-by-case basis, a
     request to be scheduled for an interview on an urgent basis. Please submit any urgent
     interview scheduling requests in writing to the asylum office with jurisdiction over your
     case. Go to the USCIS Service and Office Locator page for contact information.

d. What is the average length of time needed to make a determination on an affirmative
   asylum application after the interview?

     Response: In fiscal year 2019 through March, approximately 70 percent of asylum
     office final decisions were made within two weeks of the completed interview.

e. Why have some affirmative asylum cases filed following the LIFO policy not been
   interviewed for months?

     Response: The Asylum Division does not have enough resources to interview all newly
     filed cases even with the LIFO scheduling policy. Those cases not interviewed within 45
     days become part of the backlog.

f.   How many mandamus actions have been filed against the asylum offices in the past year?

     Response: The Asylum Division does not track mandamus actions, and USCIS OCC
     has not instituted a formal tracking requirement for Asylum mandamus actions.

g. Could you report on any changes in the average number of asylum applications received
   since the adoption of the LIFO policy and any changes in the overall and office-specific
   backlogs? Has any analysis been conducted on the effectiveness of the program?

     Response: Since the adoption of the LIFO scheduling policy, the Asylum Division has
     seen an approximately 30% decrease in receipts. Some asylum offices’ backlogs have

                                   Page - 2 - of 10
   Case 8:19-cv-01944-GJH Document 91-6 Filed 12/20/19 Page 4 of 11



       decreased while others have increased. The Asylum Division continues to seek
       additional resources to staff those offices having trouble keeping up with receipts.

V. Unaccompanied Alien Children (UACs)

  a. Can you confirm that the May 28, 2013, memorandum on initial jurisdiction over asylum
     applications filed by UACs and related June 2013 policy documents remain in effect?

       Response: The May 28, 2013 memorandum on initial jurisdiction over asylum
       applications filed by UACs and the related June 2013 policy documents remain in effect.

  b. Is the Asylum Division considering measures to address the many UAC applicants who
     applied in early 2018 (around the time LIFO was instituted) and have still not been
     scheduled for interviews?

       Response: UACs are subject to the same scheduling priorities as all other applicants.
       Asylum office directors may consider, on a case-by-case basis, a request to schedule an
       interview on an urgent basis. Please submit any urgent interview scheduling requests in
       writing to the asylum office with jurisdiction over your case. Go to the USCIS Service
       and Office Locator page for contact information.

  c. Will USCIS resume scheduling asylum interviews for UACs who are now over 18?

       Response: USCIS continues to schedule interviews for applicants who have been
       determined to be UACs who filed their asylum applications when they were 18 years of
       age or older.

  d. Some UAC cases have been pending for over a year post-interview. When inquiries
     with the local asylum office do not produce results, what is the best way to contact
     Headquarters to ask about issuing decisions in such cases?

       Response: The Asylum Division is establishing a process to generate a report on UAC
       cases that have been pending for more than one year from their interview date. The
       Asylum Division will generate this report on a monthly basis and will ask asylum offices
       to adjudicate these cases or explain the delay.

  e. How is USCIS handling UAC filings after Matter of M-A-C-O-, both for children who have
     turned 18 and those who've reunified with a parent?

       Response: Matter of M-A-C-O- addresses immigration judge determinations as to
       whether an asylum application was filed by a UAC. It does not address USCIS
       determinations about its own jurisdiction. USCIS continues to make its jurisdictional
       determinations under its own procedures.

  f.   If a minor reaches his or her 18th birthday without having an interview scheduled, can
       an interview be expedited after the minor turns 18?

                                     Page - 3 - of 10
   Case 8:19-cv-01944-GJH Document 91-6 Filed 12/20/19 Page 5 of 11




      Response: Asylum office directors may consider, on a case-by-case basis, a request to
      be scheduled for an interview on an urgent basis. Please submit any urgent interview
      scheduling requests in writing to the asylum office with jurisdiction over your case. Go
      to the USCIS Service and Office Locator page for contact information.

   g. How is the Asylum Division classifying UACs who filed while they were minors but then
      turned 18? When does jurisdiction switch over to the immigration court?

      Response: Under the TVPRA, USCIS has initial jurisdiction over any asylum application
      “filed by a UAC.” Therefore, the fact that an applicant turned 18 after the date of filing
      is irrelevant to this issue. If the applicant was considered a UAC on the date of filing, the
      application is one that was “filed by a UAC.” When USCIS makes the determination
      whether an applicant was considered to be a UAC on the date of filing, it currently
      applies its 2013 memo that directs asylum offices generally to adopt a prior UAC
      determination if that determination was still in place on the date of filing. Where an
      immigration judge makes the jurisdictional determination, the immigration judge applies
      Matter of M-A-C-O-. In either case, the fact that an applicant turned 18 after the date of
      filing would not preclude a determination that the application was filed by a UAC.

   h. Will the Asylum Division take jurisdiction of a case filed by a UAC who has a pending in
      absentia order of removal?

      Response: Yes, if the Asylum Division otherwise has jurisdiction over the case.

VI. Training

   a. Have there been changes to the Asylum Officer Training Modules/Lesson Plans since
      they were removed from the USCIS website?

      Response: Outdated lesson plans were removed from the USCIS website in April
      2017. Since that date, several RAIO Lesson Plans have been revised.

   b. If so, which Training Modules/Lesson Plans have been revised? Which of these revised
      lesson plans have been posted publicly? Are there plans to post the remaining revised
      lesson plans publicly?

      Response: Since April 2017, the following Lesson Plans have been revised: Children’s
      Claims, Credibility, and National Security. In addition, a revised version of the Credible
      Fear Lesson Plan was issued on April 30, 2019. Of these, the revised versions of
      Credibility and National Security are For Official Use Only (FOUO) and are therefore
      not posted publicly. The updated Children’s Claims Lesson Plan is available in the
      Electronic Reading Room on uscis.gov. RAIO intends to post all revised Lesson Plans to
      the Electronic Reading Room as they are updated other than those designated as
      FOUO.


                                    Page - 4 - of 10
       Case 8:19-cv-01944-GJH Document 91-6 Filed 12/20/19 Page 6 of 11



VII.     Credible Fear Screenings

   a. Since the beginning of the current fiscal year, what administrative actions, in the
      broadest sense, has the Asylum Division taken to ensure asylum seekers at the
      southwest border are interviewed as expeditiously as possible?

         Response: The Asylum Division prioritizes credible and reasonable fear processing.
         We conduct interviews remotely by telephone and also deploy officers to detention
         facilities to interview in person.

   b. What are the types of claims that these applicants made and what are their
      numbers/percentages based on the types of claims?

         Response: The types of claims the Asylum Division receives depends on nationality and
         the country conditions causing individuals to flee. We do not generally provide a
         breakdown of the types of claims based on a protected characteristic. For more detailed
         information please file a formal request for information.

   c. If a Notice to Appear (NTA) has been issued after an applicant has been through the CF
      process but that NTA is not yet filed with the court, will the Asylum Division take
      jurisdiction over a Form I-589 filed with USCIS so that the applicant does not remain in
      limbo? If not, why not?

         Response: If an asylum office issued the NTA after conducting a credible fear
         screening, please contact the asylum office to file the NTA with the immigration court.

VIII.    Ms. L v. Sessions

   a. Now that the settlement agreement in Ms. L v. Sessions has been publicly
      announced, could the Asylum Division please provide an update on its policies and
      procedures for conducting credible fear and reasonable fear reviews for parents who
      are members of the Ms. L class? Have asylum officers been trained to conduct these
      reviews? Have any asylum offices begun conducting these reviews for non-detained
      parents?

         Response: USCIS has been processing cases as required by the Ms. L/MMM settlement
         agreement. We will be distributing guidance shortly to asylum offices on how to process
         cases under the settlement agreement. We will schedule non-detained parents for
         interviews as we receive referrals from ICE.

   b. Many parents in the Ms. L class have approached or are soon approaching their one-year
      asylum filing deadlines. Is there a way to expedite these reviews? Alternatively, is there a
      way to extend the one-year deadline to compensate for the delay for those who have
      not yet received responses on their credible fear or reasonable fear reviews?



                                      Page - 5 - of 10
   Case 8:19-cv-01944-GJH Document 91-6 Filed 12/20/19 Page 7 of 11



       Response: Individuals in the reasonable fear process are subject to either a reinstated
       order of removal under INA § 241(a)(5) or a final administrative order of removal under
       INA § 238(b) and therefore are not eligible to apply for asylum. Accordingly, the one
       year filing deadline is not relevant to individuals in the reasonable fear process.
       Regarding individuals in the credible fear process, due to a joint stay agreement in the
       Mendez-Rojas v. Johnson litigation, the government has agreed, on an interim basis, to
       treat pending or newly filed asylum applications by certain applicants as though they
       were filed within the one-year deadline, if the application is adjudicated while the
       agreement is in effect. Please see the Notice of Interim Stay Agreement that has been
       posted in asylum office waiting rooms and immigration court waiting areas.

   c. It is difficult for some Ms. L class members to tell whether they are eligible for credible
      fear or reasonable fear review under the settlement agreement due to gaps in
      paperwork or unclear details of transfers and releases from detention. Are asylum
      offices able to confirm, on an individual case basis, whether a class member has an
      outstanding, unexecuted expedited removal order or reinstated removal order?

       Response: Individuals who believe they are class members or their counsel should
       contact class counsel Zach Best at zachary.best@hoganlovells.com for information on
       the necessary class member election forms and how to submit them. Once election
       forms have been properly submitted through class counsel, USCIS will work with ICE
       on an individual case basis to determine whether an individual is a class member and
       entitled to procedures under the settlement agreement. Individuals should not reach
       out to USCIS directly to seek settlement procedures.

IX. Untimely Filing and Optional Waiver of Asylum Interview

  a.   What is the Asylum Division’s policy regarding scheduling interviews where the
       application is filed more than one year after the applicant’s last entry to the United
       States? Are all one year filing deadline (OYFD) cases subject to a filing deadline
       screening interview?

       Response: All new filings are subject to LIFO priorities, regardless of the claimed date
       of entry on the Form I-589. All applicants must establish by clear and convincing
       evidence that they filed within the first year of arrival to the United States. If they
       cannot meet this burden and they do not establish an exception to the one year filing
       deadline during an asylum interview, then they are barred from applying for asylum and
       will be referred to an immigration judge.

   b. How many cases remain in the backlog that were filed more than five years after their
      OYFD? 10 years after their OYFD?

       Response: As of April 2019, there are more than 30,000 cases pending in the
       affirmative asylum backlog in which the applicant filed more than 10 years after arriving
       in United States. We do not presently track data on cases in which the applicant filed
       more than 5 years after arriving in United States.

                                     Page - 6 - of 10
   Case 8:19-cv-01944-GJH Document 91-6 Filed 12/20/19 Page 8 of 11




   c. Does the Asylum Division have plans to continue the interview waiver notice initiative,
      or will the Asylum Division undertake other programs to address cases filed after the
      filing deadline?

       Response: Asylum offices may issue future waiver offers to some applicants. Selection
       factors will be the length of time the application has been pending in the backlog and the
       office’s available resources to complete the processing of such cases. All waiver offers
       will be issued in a manner in line with the Asylum Division’s commitment to dis-
       incentivizing the abusive practice of filing non-meritorious late applications.

   d. Has the Asylum Division concluded its evaluation of the interview waiver notice
      initiative? What are the results of that assessment?

       Response:

   •   The Asylum Division issued two rounds of notices in 2018 as a pilot designed to
       adjudicate certain untimely filed cases. The Asylum Division chose cases in which the
       applicants either claimed entry 10 or more years prior to filing or failed to state any
       date of entry on the Form I-589.

          1. Round 1: 1,500 Waivers were offered and around 22% accepted
          2. Round 2: 5,000 Waivers were offered and around 27% accepted

   •   The biggest factors that affected response outcomes seemed to be attorney
       representation, location within the United States and marital status.

   •   Asylum officers conducted interviews with applicants who did not accept the waiver
       offers in order to gather sufficient facts to make a legal determination regarding the
       timeliness of the Form I-589 and any of the exceptions to the one-year filing deadline
       enumerated in INA § 208(a)(2)(D); 8 C.F.R. § 208.4(a).

X. Public Services

   a. What is the best process to obtain a copy of a notice of receipt if one was not received
      after filing an affirmative asylum application?

       Response: Please contact the director of the asylum office with jurisdiction over the
       case to see if there is evidence that a case was filed but a receipt was not sent. Go to
       the USCIS Service and Office Locator page for contact information.

   b. We have heard that some asylum offices are instituting an “INFOPASS inquiry” system.
      Will this be happening at all asylum offices?

       Response: The Asylum Division is piloting InfoPass at the Arlington Asylum Office.
       There are no current plans to expand InfoPass to other asylum offices.

                                     Page - 7 - of 10
   Case 8:19-cv-01944-GJH Document 91-6 Filed 12/20/19 Page 9 of 11




XI. Staffing

   a. What is the current attrition rate for asylum officers? What is the average length of job
      tenure for an asylum officer?

       Response: We are not providing this information at this time. Please submit a formal
       request for this information.

   b. What are the current staffing levels (i.e. number of asylum officers, number of
      supervisory asylum officers) at each asylum office?

       Response: Resources are shifted throughout the year based on hiring needs, receipts,
       and space considerations. As of May 6, 2019, there are 763 asylum officer positions in
       the field offices and 148 supervisory asylum officer positions in the field offices.

   c. How many current vacancies are there at each asylum office for asylum officers and
      supervisory asylum officers?

       Response: This changes on a biweekly basis. As of May 6, 2019, there are 206 asylum
       officer vacancies and 24 supervisory asylum officer vacancies.

   d. How many asylum officers are currently assigned on a weekly basis to conduct
      CFIs/RFIs?

       Response: As of May 14 2019, there are over 200 officers assigned to conduct credible
       and reasonable fear screenings weekly. This number will fluctuate throughout the year
       based on receipts.

   e. Where is the asylum office considering the opening of new offices?

       Response: The Asylum Division is currently exploring space options in Atlanta, San
       Antonio, Seattle, and Tampa.

XII.   Language Services

   a. Does the Asylum Division provide language services to asylum applicants? Examples of
      language services include, but are not limited to, allowing the phone monitor to serve as
      the interpreter and allowing a bilingual asylum officer to conduct the interview in a
      language other than English.

       Response: 8 C.F.R. § 208.9(g) requires an affirmative asylum applicant who is not
       competent in English to bring an interpreter to an interview. As a general rule,
       applicants are required to bring interpreters regardless of whether there are asylum
       officers available to conduct interviews in languages other than English. The Asylum
       Division provides language services to asylum applicants when the individual has a

                                    Page - 8 - of 10
  Case 8:19-cv-01944-GJH Document 91-6 Filed 12/20/19 Page 10 of 11



       hearing disability and requires a sign language interpreter. The Asylum Division may also
       choose to provide language services to unaccompanied alien children in limited
       circumstances.

       The Asylum Division provides interpreters in credible fear and reasonable fear
       interviews to applicants consistent with 8 C.F.R. § 208.30(d)(5) and 8 C.F.R. § 208.31(c).

       Asylum Division procedures allow an officer to conduct an interview in a language other
       than English in certain circumstances. The asylum officer must be certified in that
       language by the Department of State before the officer can conduct an interview in a
       language other than English.

   b. Is there any publicly available data on the Asylum Division's provision of language
      services?

       Response: The Asylum Division does not currently publicize any data related to its
       interpreter contracts.

XIII. Terminations

   a. We’ve heard reports that in some parts of the United States asylum offices issued
      notices of intent to terminate asylum for certain Ethiopians based on changed
      conditions. Can you please share more information about this? Are there any policy
      memos/directives/other information regarding the intent to terminate based on changed
      conditions?

       Response: The Asylum Division initiates termination review when we receive person-
       specific evidence that an individual asylee may be subject to termination of asylum status
       for any of the applicable grounds under 8 C.F.R. § 208.24. We have not issued any policy
       memos/directives/other information regarding the termination of asylum status based on
       the individual no longer having a well-founded fear of persecution due to changed
       country conditions in the individual’s country of nationality or last habitual residence.

XIV. Miscellaneous Questions

  a.   If a beneficiary applied to adjust status based on a family petition, but that family petition
       is no longer valid, can that person, who was also granted asylum, later apply to adjust
       status based on asylum?

       Response: Yes, if an individual has not adjusted status to lawful permanent resident
       (LPR) and is still retaining asylum status, then this individual can apply to adjust status as
       an asylee.

  b.   Is there a division-wide policy regarding attorneys using laptops or iPads during
       interviews? Attorneys would like to take notes on their computers/iPads and/or bring an


                                      Page - 9 - of 10
Case 8:19-cv-01944-GJH Document 91-6 Filed 12/20/19 Page 11 of 11



     electronic copy of the evidence for their access during the interview. Is this allowed if
     wi-fi and Bluetooth are disabled?

     Response: The Asylum Division does not currently have a national policy on attorneys
     using laptops or iPads during interviews. Applicants, attorneys, interpreters, and other
     accompanying individuals may not use electronic devices for audio or visual recording
     purposes during an asylum interview. Asylum office directors may, at their discretion,
     allow the use of electronic devices to take notes or for other purposes.

d. Is it correct that an asylum office cannot adjudicate spouses’ separate principal asylum
   applications unless both spouses are interviewed on their separate applications and/or
   one of the two spouses withdraws their application?

     Response: There is no requirement that a family must submit an asylum application as a
     family. A husband and wife or a parent and child may each submit separate asylum
     applications as principal applicants. Each individual is entitled to confidentiality
     protections and an interview on his or her application.

     To the extent practicable, asylum office personnel schedule family members on the same
     day and with the same asylum officer. Asylum office personnel will not always know in
     advance that multiple family members have filed principal asylum applications. In this
     scenario asylum office personnel will attempt to have all family members interviewed by
     the same asylum officer or have the same supervisory asylum officer review all of the
     family members’ claims. If an individual who is currently included on a Form I-589 as a
     dependent subsequently files a Form I-589 as a principal applicant, the subsequent filing
     will be handled under the earlier filing date for scheduling purposes.

e. How is the asylum office treating domestic violence and gang claims?

     Response: Claims involving domestic violence and gangs are screened or adjudicated in
     accordance with current laws and regulations.

f.   Do all asylum offices have stakeholder engagements, or have some offices discontinued
     this practice?

     Response: The New York and Newark Asylum Offices and the Boston Asylum Sub-
     Office do not host stakeholder engagements; however, they participate in external
     stakeholder events several times a year. The Chicago Asylum Office does not host
     stakeholder engagements, but they participate in their District’s USCIS/Congressional
     Liaison meetings and the DHS Office of Civil Rights and Civil Liberties roundtables. The
     remaining asylum offices and sub-offices (Arlington, Houston, Los Angeles, Miami, New
     Orleans, and San Francisco) host stakeholder engagements on a regular basis.




                                  Page - 10 - of 10
